DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 December 2020 has been entered.
 
Status of the Claims
This action is in response to papers filed 10 December 2020 in which claims 30, 32-40 were amended and claims 1-29, 37, 42 and 45 were canceled. The amendments have been thoroughly reviewed and entered. 
The rejections in the Office Action dated 16 July 2020, not reiterated below, are withdrawn in view of the amendments. 
Applicant’s arguments have been thoroughly reviewed and are discussed below as they apply to the instant grounds for rejection. 
New grounds for rejection are discussed.
Claims 30, 32-36, 38-40 are under prosecution.  

Oath/Declaration
The Declaration under 37 CFR 1.132 filed 10 December 2020 is insufficient to overcome the rejection of claims 30, 32-40 based upon Weitz, Fan, and/or Chee as set forth in the last Office action because:  
It refer(s) only to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716.
The Declaration refers to processes of using the chambers, beads and probes and asserts that the components of the prior art are not designed to perform the same functions.  
Declarant asserts: 
Weitz are designed to be identifiable by high-throughput sequencing, the barcodes are not designed to be identifiable by hybridization of a series of labeled complementary probes.

In addition, it would be impossible to sequentially hybridize complementary probes to the releasably attached Weitz barcodes while present in the droplet (or another discreet compartment, as disclosed on pages 25 - 26).

Unlike the barcodes in the 15/576,925 application, the Weitz barcodes are not designed to be identifiable by hybridization of a series of complementary probes.

While a portion of the Weitz barcodes could in theory be identifiable by hybridization, most would not, as identification by hybridization relies on the differences between sequences. The generation of barcodes described on pages 15-16 of Weitz includes sets of 90,000, 147,246, and 56,623,104 unique very large numbers of barcodes could not be decoded by hybridization.

Weitz also states that the 1,000 barcode elements can be re-used in each pool to reduce the required synthesis from 2,000 to 1,000 (see page 16). However, such “re-using” of barcode elements would interfere with identifying the barcodes by hybridization.

These examples illustrate that the Weitz barcodes are not designed to be identifiable by hybridization of complementary probes and that the sets of barcodes in their entireties would not be identifiable in this manner.

In addition, the releasable barcodes disclosed by Weitz are not identifiable by hybridization of complementary probes within the droplets or within the microwells or other discreet compartments that are described by Weitz on pages 25 - 26.

With droplets, one could not flow into and wash out a series of complementary probes to identify the barcode sequences by hybridization. Weitz states on pages 25 - 26 that a microwell or another discreet compartment could be used instead of a droplet. However, switching to use of a microwell or other compartment still would not enable identification by hybridization of the Weitz barcodes, because Weitz describes release of the barcodes from the particle prior to reverse transcription (see, e.g., page 53, lines 20 - 21, and page 54, lines 5 - 9).

Thus, even within a microwell, it would not be possible to perform the sequential hybridization of complementary optically labeled probes to identify the Weitz barcodes, as the Weitz barcodes would no longer be anchored to a solid support.


The instant claims are drawn to a product i.e. chambers comprising oligonucleotides attached to beads.   Declarant does not define any structural or compositional differences between the claimed chambers, beads and/or probes (as defined by the claims or the specification) so as to support the asserted differences between Weitz and the claimed invention.   Declarant also has not provided any evidence to support the assertions.  Furthermore, Weitz teaches barcodes of 5-25 nucleotides or more than 25 (page 20, second full paragraph).   Brenner (US 2006/0177833) teaches barcodes within the range of Weitz are detectable by sequential hybridization.   Additionally, it is noted that the courts have stated that a product is defined by its components.  
The courts have clearly stated that a statement of intended use in an apparatusclaim cannot be used to distinguish the claim over the prior art apparatus. See In re Schreiber, 128 F.3d 1473, 1477 (Fed. Cir. 1997). A claimed apparatus must be described by its structure, not its intended use. The mere recitation of an intended use in a claim will not be given any patentable weight. Application of Dense, 156 F.2d 76, 77 (CCPA 1946). "For apparatus claims.., generally patentability 'depends on the claimed structure, not on the use or purpose of that structure.'" Catalina Marketing Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed.Cir.2002).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the 
	Therefore, the assertions are not commensurate in scope with the invention as claimed.
	


Regarding the rejection over Fan, Chee, Weitz and/or Tan, Declarant asserts that the motivation provided in the Office action “imposes constraints that would complicate implementation of the decoding”.  However, Declarant does not provide any evidence to support the assertions. 

Declarant further asserts:

For barcode sequences to be accurately identified by sequential hybridization of fluorescent probes in addition to high-throughput sequencing, the barcode sequences must be sufficiently distinct from each other. Therefore, the set of barcodes needs to be highly diverse.

Because the barcode sequences are constrained to the four nucleotide bases (A, G, C, and T), the only way to ensure sufficient diversity when increasing the number of barcodes is to make the barcode sequences longer.

However, lengthening the barcode sequences is also problematic for implementation of the barcodes described in the present application. For a given nucleotide composition, the melting point of a barcode sequence increases with length, thus requiring increasingly harsh conditions to reversibly remove fluorescently labeled probes between sequential cycles of hybridization.

sufficient diversity without using excessively long oligonucleotides.

The very large numbers of barcodes in Weitz are incompatible with optical decoding by hybridization.

The barcodes in Chee may not be compatible with the high-throughput sequencing step employed in the scRNA-Seq process. Chee describes a method of sequencing target nucleic acid sequences while each individual target sequence is attached to a single bead which is part of a larger array of compartmentalized beads. This contrasts with scRNA-Seq where the single cell libraries are sequenced by high-throughput sequencing off-array. High-throughput sequencing had not been implemented at the time of Chee.

For optical decoding by hybridization, Chee does provide some requirements, but these requirements can easily conflict with those for identification by high-throughput sequencing. Chee states (see paragraph 0141) that the barcodes must be “short enough to allow both a) dissociation if necessary, under suitable conditions, and b) efficient hybridization”.

However, a set of barcodes that are too short may not have sufficient sequence diversity to allow identification by high-throughput sequencing given the error rate of this process. Therefore, the barcodes of Chee are optimized for optical decoding by hybridization, but Chee fails to envision barcodes that are also long enough for accurate high-throughput sequencing.

Declarant refers to components of the invention that are not claimed e.g. barcode length, diversity and optical decoding.  Therefore, the assertions are not commensurate in scope with the claimed invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30, 32-36, 38-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 30, 32-36, 38-40 are indefinite in Claim 30 because the claim defines processes of making and using the barcode without further defining the composition of the barcode.  Furthermore, the specification does not provide any guidance as to how the processes further define the barcode.  Therefore it is unclear how the processes further define the oligonucleotide and/or barcode. 


Claim Interpretation
	The claims are drawn to a plurality of chambers, a portion of the chambers comprise a single mRNA capture bead and single cell, the bead having a plurality of oligonucleotides.  
The oligonucleotides comprise a cell-identifying optical barcode, a unique molecular identifier (UMI) and an oligo-dT.   The claim defines the barcodes as a unique combination of sequences selected from a set of 4096 or fewer combinations that are 
	The claim defines further functionality of the barcode: 
wherein the presence or absence of said hybridization identifies said unique combination of nucleotide sequences attached to the bead, thereby establishing a direct association between a phenotypic image acquired for any one of the single cells while present within one of the chambers, microchambers, or microwells and the single cell RNA-Sequencing (scRNA-Seq) data corresponding to mRNA from said single cell

	The above recitation does not appear to further define any barcode sequence, composition or components so as to define the barcode over any detectable barcode sequence.
an oligo(dT) capture sequence to immobilize mRNA from the single cell on the bead and to prime reverse transcription of the mRNA and introduction of the UMI and cell- identifying optical barcode sequence into cDNA.  

This is interpreted to define the oligonucleotide as comprising all of the oligo-dT, UMI and barcode.
Therefore, given the broadest reasonably interpretation, in view of the specification, the oligonucleotide encompasses any unique sequence. 
	
		
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30, 32-33, 35, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Weitz et al (WO2015164212, filed 17 April 2015 and having support to 61/982001, filed 21 April 2014) in view of Brenner (2006/0177833, published 10 August 2006).
Regarding Claim 30, Weitz teaches a plurality of microwells or discrete compartments (e.g. page 25), the wells/discrete compartments comprising a cell and bead (e.g. paragraph spanning pages 25-26), the bead comprising a plurality of oligonucleotides comprising cell-identifying barcodes, UMI and poly-T (e.g. Fig. 20 and related text).  Weitz does not specifically teach a pool from which the barcode is selected or methods of optical detection by probe hybridization. 
However, the courts have stated that a process of making and/or using a product does not patentably distinguish the product over the prior art produced and/or used differently.   Applicant has not pointed to any structural or compositional difference between the prior art and the claimed barcode.  Therefore, absent evidence to the contrary, given the broadest reasonably interpretation the processes recited in the claim do not further define the oligonucleotide.
See In re Schreiber, 128 F.3d 1473, 1477 (Fed. Cir. 1997). A claimed apparatus must be described by its structure, not its intended use. The mere recitation of an intended use in a claim will not be given any patentable weight. Application of Dense, 156 F.2d 76, 77 (CCPA 1946). "For apparatus claims.., generally patentability 'depends on the claimed structure, not on the use or purpose of that structure.'" Catalina Marketing Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed.Cir.2002).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) see MPEP 2113.
However, in the interest of expediting prosecution, Brenner is cited for teaching a process for constructing unique nucleic acid barcodes for analysis of mRNA (e.g. ¶ 18-19, ¶ 28), where in the barcode comprises sequences selected from a set of 4,096 or less (e.g. ¶ 55, ¶ 66-67, ¶ 75-77) wherein the barcodes are decoded by sequential hybridization of fluorescently labeled probes (¶ 41) and further states (¶ 76, in part): 


One of ordinary skill would have reasonably utilized the barcode/tag construction process of Brenner to derive a set of unique barcodes to be used as the barcodes of Weitz for the expected benefit specifically taught by Brenner (¶ 4): 
Such a method would have the benefits both of the approach of separately attaching oligonucleotide tags (facile identification) and the approach of attaching oligonucleotide tags in multiplex reactions (less expense). Such a tagging method would find applications in many fields of scientific and biomedical research, particularly in genetics and cancer research where it is frequently necessary or desirable to analyze large numbers of polynucleotide analytes in rare or expensive samples.

Regarding Claims 32-33, 35, Weitz teaches the cell is human, cancerous or bacterial (paragraph spanning page 24-25).  Brenner teaches human and microbial samples (¶ 35).
Regarding Claim 38, Weitz teaches the capture probe comprises an adaptor (e.g. paragraph spanning pages 55-56).


	
Claims 30, 32-35, 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over by Fan et al (WO 2015031691, filed 28 August 2014 and published 5 March 2015) in view of Brenner (2006/0177833, published 10 August 2006).
Regarding Claim 30, Fan teaches a plurality of microwells (e.g. Fig. 5 and related text) the wells comprising a single mRNA capture bead and a single cell, the capture bead having a plurality of oligonucleotides comprising a cell-identifier, molecular label and oligo-dT (e.g. Fig. 30 and related text, Example 13, claims 90-93, see also ¶ 237-246).  
	Fan teaches the cell identifier but does not teach the identifier comprises a combination of nucleotide sequences identifiable by complementary probes.
	However, identifiers comprising a number of sequences and identified hybridized complements were well-known in the art as taught by Brenner. 
Brenner teaches barcodes and process for constructing unique nucleic acid barcodes for analysis of mRNA (e.g. ¶ 18-19, ¶ 28), where in the barcode comprises sequences selected from a set of 4,096 or less (e.g. ¶ 55,  ¶ 66-67, ¶ 75-77) wherein the barcodes are decoded by sequential hybridization of fluorescently labeled probes (¶ 41) and further states (¶ 76, in part): 
One of ordinary skill in the art understands that the selection of 5-word oligonucleotide tags of five nucleotides each and the use of commaless tags are design choices that may be varied depending on the goals and constraints of any particular application.

One of ordinary skill would have reasonably utilized the barcode/tag construction process of Brenner to derive a set of unique barcodes to be used as the identifiers of Fan for the expected benefit specifically taught by Brenner (¶ 4): 
Such a method would have the benefits both of the approach of separately attaching oligonucleotide tags (facile identification) and the approach of attaching oligonucleotide tags in multiplex reactions (less expense). Such a tagging method would find applications in many fields of scientific and biomedical research, particularly in genetics 

Regarding Claims 32-35, Fan teaches the cell is human, breast cancer, microbes, parasites, fungi or bacteria (e.g. ¶ 418-425). Brenner teaches human and microbial samples (¶ 35).
Regarding Claim 38, Fan teaches the oligonucleotides comprises an adaptor (¶ 266).  
Regarding Claims 39-40, Fan teaches the microcell plates are made of PDMS (¶ 185).


Claims 30, 32-36, 38-40 rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (WO 2015031691, filed 28 August 2014 and published 5 March 2015) and Chee et al (2003/0108867, published 12 June 2003) as applied to Claim 30 above and further in view of in view of Tan et al (2015/0329891, filed 30 December 2014).
	Regarding Claims 30, 32-36, 38-40, Fan and Brenner each the microwells, beads and oligonucleotides of Claims 30, 32-35, 37-40 as discussed above. 
Fan teaches a microwell comprising a single mRNA capture bead and a single cell and buffer (suspension), the capture bead having a plurality of oligonucleotides comprising a cell-identifier, molecular label and oligo-dT (e.g. Fig. 30 and related text, Example 13, claims 90-93, see also ¶ 237-246).

However, single-cell analysis using nucleic acid barcodes were known in the art for analyzing viral-infected host cells as taught by Tan.
Tan teaches single-cell analysis of transformed host cells (e.g. viral infected) whereby encoding sequences are introduced allowing for library screening (e.g. ¶ 218).
Therefore one of ordinary skill would have reasonably utilized the host cells of Tan in the array of Fan and/or Brennan for the expected benefits of library screening as desired in the art (e.g. Tan, ¶ 218).

Response to Arguments
	Applicant argues that Weitz teaches very large sets of barcodes and therefore does not teach barcodes selected from a set of 4096 or less and does not teach detection of the barcodes by hybridization within the chamber as newly claimed. 
	The arguments have been considered but are not found persuasive.  As discussed above, the courts have stated that a product is defined by it components and/or composition and processes of making and using a product do not distinguish over products produced or used differently.  Applicant has not cited any passage from the specification or pointed to any structural or compositional difference so as to distinguish the instantly claimed barcode over the prior art.    
	The claim is broadly drawn to a plurality of chambers, a portion having a single mRNA capture bead having a plurality of oligonucleotides.   The “portion” of the plurality 
	Applicant’s arguments regarding the rejection over Fan, Chee, Weitz and/or Tan have been reviewed but are deemed moot in view of the new grounds for rejection discussed above. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETTY J FORMAN whose telephone number is (571)272-0741.  The examiner can normally be reached on Monday-Wednesday 6:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BETTY J. FORMAN
Primary Examiner
Art Unit 1634



/BETTY J FORMAN/Primary Examiner, Art Unit 1634